ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 25 Jan 2020 has been entered.  Claims 1, 3, 5-12 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 112 and USC § 103 rejections.  
Allowable Subject Matter
Claims 1, 3, 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Kajiki, Nishiguchi, Richards nor Baheti, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“if the current object was classified at least temporarily as not valid, calculating at least one observation time interval defined by the difference between the current detection instant tk and the at least one previous detection instant tk-i,
determining whether said at least one observation time interval is greater than a predetermined threshold value for the time of permanence in the interval of critical distance values,
if at least one observation time interval is greater than the permanence time threshold value, change the classification of the current object from not valid to valid, and
if at least one observation time interval is lower than the permanence time threshold value, keep at least temporarily the classification of the current object as not valid.” 
as recited by claim 1, over any of the prior art of record, alone or in combination.  Claims 3 and 5-12 depend on claim(s) 1; and each is therefore also allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648